Citation Nr: 0808598	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appellant testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in February 2008.  The 
hearing transcript is of record.

In February 2008, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The veteran was assigned to the 37th Air Rescue Squadron, 
Third Air Rescue Group and recounts five stressor incidents 
that he contends resulted in his PTSD.  First, the veteran 
stated that in 1951 or 1952 (in his testimony before the 
Board) or 1953 (in his written statement) he was at K-16, an 
airbase in Seoul, Korea, and had a pass to return to his 
permanent station at Komaki Air Force Base in Japan.  He 
indicated that he traded passes with a Sergeant and, 
subsequently, the plane, which the veteran was scheduled to 
travel on, crashed on take-off killing the Sergeant.  The RO 
attempted to verify this stressor in December 2006, by way of 
a request for information submitted to the U.S. Armed 
Services Center for Unit Records Research (CURR) 
(subsequently renamed the U.S. Army and Joint Services 
Records Research Center (JSRRC)).  The records for 1953 were 
searched and CURR reported that it found no record of this 
stressor event. 

Second, the veteran reported that he observed Brigadier 
General Tyre die attempting to exit the cockpit of a burning 
F-94 at the end of the runway at Komaki Air Force Base in 
1953.  The RO attempted to verify this stressor in December 
2006, by way of a request for information submitted to the 
U.S. Armed Services Center for Unit Records Research (CURR) 
(subsequently renamed the U. S. Army and Joint Services 
Records Research Center (JSRRC)).  The records for 1953 were 
searched and CURR reported that it found no record of this 
stressor event.

Third, the veteran stated that 1953, while serving as a 
Flight Mechanic/Engineer/Gunner/Scanner at Komaki Air Force 
Base, he was switched from one crew to another and that his 
original crew, thereafter, crashed killing his replacement.  
The veteran reported that the name of the aircraft commander 
was Major Gorley and the name of the crewman he was replaced 
by was Sergeant Richardson.  The veteran indicated that he 
was sent to search the crash site and that he located the arm 
of the airman who replaced him on the crew, identifiable by 
the wristwatch on the arm.  The RO attempted to verify this 
stressor in December 2006 by way of a request for information 
submitted to CURR.  The records for 1953 were searched and 
CURR reported that it found no record of this stressor event.

Fourth, the veteran reported that in 1952, 1953, or 1954, 
while stationed at Komaki Air Base, the aircraft to which he 
was assigned was forced to make an emergency landing 
immediately upon take-off due to two burning engines.  The 
veteran stated that the aircraft commanders name was Major 
Abel.  There is no indication in the claims file of any 
attempt to verify this stressor event.

Fifth, the veteran indicated that once he returned to the 
United States, while stationed at Deluth Air Force Base in 
Deluth, Minnesota, he declined to take a excursion to the 
Memorial Day Race in Indianapolis, Indiana on Memorial Day, 
1954.  He stated that the C-47 transporting the airmen to the 
race crashed upon return to Deluth killing a number of those 
aboard and that he witnessed survivors being taken from the 
crash site.  There is no indication in the claims file of any 
attempt to verify this stressor event.

Accordingly, an attempt should be made to obtain more details 
from the veteran regarding his reported stressors, to include 
the date within two months period, the name(s) of the 
person(s) killed or injured, and location, and then, if 
appropriate, attempt to verify the veteran's reported 
stressors.  In any event, the RO must attempt to verify the 
crash at Deluth Air Force Base in Deluth, Minnesota, on 
Memorial Day 1954.

In addition, the RO should attempt to obtain the veteran's 
complete service personnel file.  

VA clinical psychiatry notes dated January 2003 to November 
2003, provide a diagnosis of PTSD.  However, the diagnoses do 
not make any reference to any confirmed stressor.  Therefore, 
if a stressor is confirmed on remand, a VA Compensation and 
Pension (C&P) psychiatric examination should be provided.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's 
complete service personnel file.

2.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressors.  The 
veteran should include the unit he was 
assigned to, where his unit was serving 
at the time of the alleged stressors, the 
names of service members who were injured 
or killed, and the date to as specific a 
date as possible but no more than two a 
two month period.  The veteran should be 
advised that if he is not specific in 
describing his stressor(s), corroboration 
from official sources may not be possible 
and that could adversely affect his 
claim.

3.  The RO should then prepare a summary 
of any claimed stressor for which 
sufficient details to conduct a search of 
official records have been provided by 
the veteran.  The RO should then prepare 
a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
citing to the veteran's claimed unit, 
events at that unit, and dates.  The 
JSRRC should be asked to provide 
documentation, if available, regarding 
the claimed stressors and in particular, 
the veteran's report of a crash at Deluth 
Air Force Base in Deluth, Minnesota, on 
Memorial Day 1954.  In any event, attempt 
to obtain unit histories for the 37th Air 
Rescue Squadron, Third Air Rescue Group 
from October 1951 to December 1954.

4.  Following the above, and upon receipt 
of a response from the JSRCC, the RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

5.  If a stressor has been corroborated, 
arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder to include PTSD 
found to be present.  The examiner is 
requested to offer an opinion as to the 
etiology of any psychiatric disorder 
found to be present.  Is it less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the veteran's 
psychiatric disorder are related to or 
had their onset during service?  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
should be accomplished.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The psychiatric examiner is 
requested to review the summary of 
stressors to be provided and included in 
the claims folder, and the examiner 
should consider these events for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
PTSD.  The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

6. After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal. If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




